Allen R. Reed Allstate Life Insurance Company Phone: 847.402.7085 Email: aree9@allstate.com VIA EDGAR TRANSMISSION May 01, 2017 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Allstate Life Insurance Company Allstate Financial Advisors Separate Account I ("Registrant") Registration Statements on Form N-4 Certification Pursuant to Rule 497(j) of the Securities Act of 1933 Members of the Commission: In accordance with Rule 497(j) under the Securities Act of 1933, on behalf of the Registrant, we hereby certify that: 1. For each Registration Statement shown below, the form of Prospectus and Statement of Additional Information that would have been filed under 497(c) under the Securities Act of 1933 would not have differed from that contained in the most recent Registration Statement or amendment, and 2. The text of the most recent Registration Statement or amendment has been filed with the Commission electronically. RegistrantDepositor1940 Act # Registration Statement Allstate Financial Allstate Life811-09327 333-141909 Advisors Separate Insurance333-121693 Account I Company 333-102934 333-102295 You may direct any questions regarding this filing to the undersigned at (847)402-7085. Very truly yours, /s/ ALLEN R. REED Allen R. Reed Senior Attorney
